     Case 4:18-cr-00223-RCC-DTF Document 249 Filed 06/06/19 Page 1 of 1



 1                           UNITED STATES DISTRICT COURT
                                 DISTRICT OF ARIZONA
 2
      United States of America,                            CR-18-223-TUC-RCC(DTF)
 3
             Plaintiff,                                    AMENDED NOTICE OF
 4                                                         APPEARANCE OF COUNSEL
             vs.                                           FOR INTERVENORS
 5
      Scott Daniel Warren,
 6
             Defendant.
 7

 8
      To:   The clerk of court and all parties of record
 9
            I am admitted or otherwise authorized to practice in this court, and I appear in this
10
      case as counsel for the following additional parties who have moved to join First Look
11
      Media Works, Inc.’s, Motion to Intervene for the Limited Purpose of Challenging the
12
      Sealing of Records (Doc. No. 195, filed Apr. 29, 2019):
13
            Phoenix Newspapers Inc. (publisher of The Arizona Republic); The Associated
14
      Press; Cable News Network, Inc. (“CNN”); The New York Times Company; and WP
15
      Company LLC d/b/a The Washington Post.
16
            Respectfully submitted this 6th day of June, 2019.
17
                                        /s/ Gregg P. Leslie
18                                      Gregg P. Leslie, Bar # 035040
                                        First Amendment Clinic, Public Interest Law Firm
19                                      Arizona State University Sandra Day O’Connor
                                            College of Law
20                                      111 E. Taylor St., Mail Code 8820
                                        Phoenix, AZ 85004
21                                      Gregg.Leslie@asu.edu
                                        Phone: (480) 727-7398
22                                      Fax: (602) 496-1382

23

24
